Citation Nr: 1443501	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for pulmonary disability, to include asbestosis. 

2.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 

The Veteran served on active duty from September 1954 to July 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The issue pertaining to pulmonary disability has been recharacterized to comport with the record.  

In December 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The competent probative evidence establishes that the Veteran does not have an asbestos related pulmonary disability, and that COPD is not related to active service or events therein, to include asbestos exposure.

2.  A hearing loss disability for VA compensation purposes was not manifested during service or to a compensable degree within the initial year of separation, and is not otherwise related to service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A January 2009 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in March 2009, July 2012, August 2013, and July 2014; the record does not reflect that these examinations were inadequate for rating purposes.  The rationale provided for the opinions were based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. 

Certain chronic disabilities, to include organic hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient 


observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1MR, IV.ii.2.C.9; and M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).


Analysis

1.  Pulmonary Disability

The Veteran seeks service connection for a pulmonary disability, to include asbestosis.  As reflected in the April 2009 rating decision, and although his duties as a metal smith were noted to have resulted in only minimal asbestos exposure, the RO has conceded exposure to asbestos during service based on the Veteran's duties as a fireman.  

Service treatment records are negative for findings or a diagnosis of a pulmonary disability.  The July 1958 separation examination report shows the lungs and chest were normal.  

In support of the claim, a September 1995 private examination report reflects exposure to asbestos prior to service from 1953 to 1954; during service; and after separation, from 1958 to 1986, in association with his occupation as a machine tender.  A 25-year smoking history was noted, pulmonary function tests (PFTs) were noted to show restrictive lung disease, and the diagnosis was pulmonary asbestosis based on chest x-ray examination. 

In an undated private opinion, received in June 2012, Dr. Castiglioni stated that, based on the Veteran's occupational history, the B-reading of the chest x-ray examination, and the pulmonary function studies, the Veteran had asbestosis and some pulmonary impairment. 

Evidence against the claim is the July 2014 VA examiner's opinion that is was unlikely that there were asbestosis-related changes on x-ray in 1995.  The examiner stated that the VA high resolution pulmonary computed tomography (CT) scan was a much more accurate diagnostic tool, and that the CT scans in September 2012 and August 2013 indicated no asbestos related interstitial lung disease.  Although the impression on chest x-ray examination in September 2012 was occasional pleural calcifications and occasional pleural plaques, no classic asbestos-related pleural plaques were reported.  

Even accepting the assertion in the November 2013 Informal Hearing Presentation to the effect that asbestosis can go undetected by CT scan, citing an internet article, the July 2014 VA examiner explained that, because asbestosis is a progressive disease, it is unlikely that the 1995 condition would have improved if there were asbestosis-related changes.  The VA examiner specifically determined that the findings reported in support of the 1995 assessment were inconsistent with asbestos-related changes, particularly given the likelihood of improvement and the results of CT scans in 2012 and 2013, as well as the results of PFTs in 2014.  The August 2013 VA examination report concludes that high resolution CT scan results were not consistent with asbestosis.  

Both the July 2014 and August 2013 VA examiners determined that it is less than likely that the Veteran's COPD, diagnosed in 2005, is related to service.  

The August 2013 examination report attributes the Veteran's COPD to his history of cigarette smoking.  

The July 2014 VA report of examination reflects that epidemiologic studies do not clearly or consistently show a strong link or causality between COPD/emphysema and asbestos exposure in humans.  Rather, the most likely etiology of the Veteran's current COPD is his significant exposure of cigarette smoking.  The report reflects that cigarette smoking is responsible for 90 percent of COPD in the United States, and that, although not all cigarette smokers will develop COPD, an estimated 15 percent do.  

Based on the evidence, in particular the negative service treatment records and the lack of any chronic or ongoing lung condition for many years after separation, the examiner concluded there is no nexus between the Veteran's COPD and service.  

The Veteran is competent to report his symptoms and lay evidence may establish the existence of a current disorder capable of lay observation.  Even accepting in-service exposure to asbestos, including his assertion in February 2009 of having to wear an asbestos suit for 8-12 hours per day in association with potential rescues from helicopter crashes on takeoff and landings, and to the extent that he has attempted to establish continuity of symptoms based on lay statements, the currently diagnosed COPD is not subject to the provisions of 38 U.S.C.A. § 1101 or 38 C.F.R. § 3.303(b) as it is not one of the chronic diseases listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In reaching a determination, the Board has accorded greater probative value to the July 2014 VA opinion.  The opinion is consistent with the July 2012 VA opinion, and the rationale provided is based on objective findings, reliable principles, and sound reasoning.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for pulmonary disability, to include asbestosis and COPD, is not warranted.  

II.  Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  As reflected in the March 2009 VA audio examination report, the Veteran has a current diagnosis of sensorineural hearing loss in both ears and the severity of his hearing loss in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  Thus, the issue is whether the Veteran's hearing loss is related to service.  

In addition to duties as a fireman, the Veteran's DD Form 214 shows a military occupational specialty (MOS) of sheet metal worker, and service personnel records reflect he was a metal smith.  The Board accepts that the Veteran was exposed to loud noise during service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  

Service treatment records are negative for complaints or findings of hearing loss.  Although results of audiometric testing, if accomplished, were not reported at service entrance or separation, whispered voice testing was 15/15 in the right ear and 15/15 in the left ear.  As reflected in the March 2009 VA and August 2013 VA examination reports, however, whispered & spoken voice tests are not frequency specific and are insensitive to high frequency losses, providing only a gross indication of hearing impairment and as such are not reliable evidence of normal hearing or hearing impairment.  

Service connection for sensorineural hearing loss may be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Although the evidence does not show hearing loss during service or within the initial year after service, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The August 2013 VA examiner stated that hearing loss was not reported during service or within one year of separation and that together with the 30-year history of noise exposure at the paper mill, the evidence does not establish a nexus between the Veteran's hearing loss and service.   

Although the Veteran is competent to report his symptoms, and to the extent that he has attempted to establish a continuity of symptoms for hearing loss under 3.309(a) based on his competent lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record, to include the gap between separation and the initial documented complaints with respect to hearing loss.  

In reaching a determination, the Board has accorded greater probative value to the VA opinion.  The opinion is consistent with the contemporaneous service records, and the rationale provided for the opinion is based on objective, findings, reliable principles, and sound reasoning.  Such is far more probative than the Veteran's remote lay assertions with respect to diagnosis and/or causation. 

The preponderance of the evidence is against the claim of service connection for bilateral hearing loss; there is no doubt to be resolved.  Service connection for hearing loss is not warranted. 


ORDER

Service connection for pulmonary disability is denied.  

Service connection for hearing loss is denied.  



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


